Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Restriction
REQUIREMENT FOR UNITY OF INVENTION
1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole; makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

2.	When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:



product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 18-25 are drawn to a method of examining a possibility of a subject having pancreatic cancer wherein GPRC5C is measured in an exosome and compared to an exosome from a healthy person. 
Group II, claim(s) 9-17, are drawn to a method of distinguishing pancreatic cancer from a pancreatic disease other than pancreatic cancer wherein GPRC5C is measured in an exosome and compared to an exosome from a patient having a pancreatic disease other than pancreatic cancer.  
III, claim(s) 26-47 are drawn to a reagent for measuring GPRC5C in an exosome from a subject. 
Group IV, claim(s) 48 is drawn to a pancreatic marker comprising GPRC5C or a GPRC5C gene.
Group V, claim(s) 49-50 are drawn to a pancreatic cancer diagnosis reagent comprising a specific binding substance to GPRC5C, a primer set amplifying a GPRC5C gene, or a probe specifically hybridized to mRNA of the GPRC5C gene.
Group VI, claim(s) 51-53 are drawn to a method of determining a biological sample, comprising measuring an expressed amount of GPRC5C or GPRC5C gene in a biological sample and comparing the measurement to a healthy person or a patient having a pancreatic disease other than pancreatic cancer (no requirement for an exosome).  

4.    The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I-VI lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of measuring GPRC5C in pancreatic cancer patients, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Skog et al. (US 2010/0196426 A1, published 8/5/10). 



5.   	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(1).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa Cook
Primary Examiner
Art Unit 1642
(571) 272-0816
3/20/22

/LISA V COOK/Primary Examiner, Art Unit 1642